Title: [August 1778]
From: Adams, John
To: 



      August 16.
      
      
       Went to Church, to the Chappell of the Duch Embassador in Paris, where We had Prayer Books, Psalme Books in french and a Sermon. The Preacher spoke good French, I being judge, and with much grace. I shall go again.
      
      

      17.
      
      
       Dined at Chatou, with Mr. Bertin. After dinner went to view the Machine of Marli, which forces up from the River Seine, all the Water at Versailles and Marli. We walked up the Mountain to the Pavillion, and Dwelling House of Madam de Barry. The Situation is one of the most extensive and beautiful, about Paris. The Pavillion is the most elegantly furnished of any Place I have seen. The House, Garden and Wallks are very magnificent. Mm. Barry was walking in the Garden. She sent Us word she should be glad to see Us—but We answered it was too late, We had so far to go.—Mr. Le Roy, of the Academie of Sciences was with Us. As We returned We had an agreable Conversation, upon philosophical Subjects.
      
      
       
        
   
   Louvecienne (or Louveciennes), nearly adjoining but east of Marly. See Dezallier, Environs de Paris, 1779[Antoine Nicolas Dezallier d’Argenville,] Voyage pittoresque des environs de Paris, 4e. édn., Paris, 1779., p. 178–181.


       
      
      

      18.
      
      
       Went to Paris, with the Abbees Chalut and Arnaut. Went to see the Church of St. Roche, the Splendor and Magnificence of which, is very striking to me.
       There I saw the Monument of the famous Mesnager. The Pomp of these Churches, I think exceeds the Magnificence of the Royal Palaces.
       Mr. Challut says that the Rent of this Church is Eighty thousand Livres a Year, barely the Rent of the Pews and Chairs, and perhaps the Cellars. Out of this they maintain the officers of the Church, and the Servants and Labourers that attend it, and the organist &c.—but what becomes of the Remainder he did not say.
      
      
       
        
   
   A contemporary description of St. Roch will be found in Thiery, Almanac du voyageur à ParisLuc Vincent Thiéry, Almanach du voyageur à Paris ..., année 1784, Paris [1784]., 1784, p. 544–549.


       
      
      

      Aug. 30. 1778. Sunday.
      
      
       This Evening had the English Gazette extraordinary, containing Extracts from Letters from Ld. How and Gen. Clinton—the first containing an account of the Arrival of the Toulon Fleet, and anchoring without Sandy Hook—the other, a Relation of the Action of the 28. June in the Jerseys. There are Letters in London, as M. J. Wharton says, as late as the 14. July.
       Elements of Spanish Grammar by Del Pino, and Dictionary of the Same.
      
      
       
        
   
   Joseph Wharton of Philadelphia, who, according to his own testimony in an autobiographical letter written years later, had been supplying confidential information from London to Dr. Bancroft in Paris, and had fled to Paris this very month to avoid arrest by the British (Joseph Wharton to JA, 4 June 1798, Adams Papers).


       
       
        
   
   This note cannot be dated. In the MS it follows the entry of 30 Aug. quite closely and is in turn followed by a half-page interval of space preceding the entry of 7 October.


       
      
     